869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. CASTLEBERRY, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Defendant-Appellee.
No. 88-7303.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1988.Decided:  Feb. 21, 1989.Rehearing Denied March 21, 1989.

Robert J. Castleberry, appellant pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Castleberry, a 74-year old North Carolina inmate, appeals the district court's denial of his three motions for the appointment of counsel to assist him in completing a 28 U.S.C. Sec. 2254 petition.  We have held that the denial of a motion for the appointment of counsel in a civil rights case is not an appealable order prior to entry of final judgment, see Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (Nos. 86-6884, 86-7132), and we see no reason why the same rule should not apply here.  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issue has recently been authoritatively decided.


2
DISMISSED.